United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
DEPARTMENT OF THE NAVY, NORFOLK
NAVAL SHIPYARD, Portsmouth, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1917
Issued: March 9, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 30, 2008 appellant filed an appeal from a May 16, 2008 decision of the Office of
Workers’ Compensation Programs that suspended his compensation benefits. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over this case.
ISSUE
The issue is whether the Office properly suspended appellant’s wage-loss compensation
effective May 11, 2008.
FACTUAL HISTORY
On March 14, 1990 appellant, then a 62-year-old electrician, sustained an employmentrelated cervical strain, left wrist strain and secondary cephalalgia when he was pinned to a wall
while pulling a cable. He stopped work on March 16, 1990 and did not return. Appellant retired
on disability on February 21, 1991 and elected to receive Office compensation benefits,
retroactive to December 13, 1990.

On March 5, 2008 the Office forwarded appellant’s income and employment disclosures
form (EN1032). The accompanying instructions advised him to completely answer all questions
and return the form within 30 days of the date of the letter. Appellant was advised that if he
failed to comply, his benefits would be suspended in accordance with 20 C.F.R. § 10.528 of
Office regulations.1 By letter dated April 10, 2008, the Office informed appellant that it had not
received the required form and again advised him that his wage-loss compensation would be
suspended if he failed to provide the requested information.
By decision dated May 16, 2008, the Office suspended appellant’s wage-loss
compensation, effective May 11, 2008, because he failed to submit the requested EN1032 form.
Appellant was advised that his compensation benefits would be restored retroactively to the date
of suspension when he submitted the requested information.
LEGAL PRECEDENT
Section 10.528 of Office regulations provides that each employee who is receiving
compensation benefits shall complete an affidavit as to any work or activity indicating an ability
to work, which the employee has performed for the prior 15 months and that if the employee
who is required to file such a report fails to do so within 30 days of the date of the request, his or
her right to compensation for wage loss under sections 8105 or 8106 of the Federal Employees’
Compensation Act2 is suspended until the Office receives the requested report. At that time, the
Office will reinstate compensation retroactive to the date of suspension if the employee remains
entitled to compensation.3
ANALYSIS
By letter dated March 5, 2008, the Office forwarded appellant an EN1032 form and
advised him that he had 30 days in which to submit the completed form or his wage-loss
compensation could be suspended. On April 10, 2008 appellant was again provided this
information. The letters were mailed to his address of record.4 The Board finds that by its
March 5 and April 10, 2008 correspondence, the Office properly advised appellant of the
consequences for failing to timely submit the requested EN1032 form that had been provided by
the Office. As appellant did not forward the required information or respond in any way, the
Office properly suspended his wage-loss compensation effective May 11, 2008.5

1

Appellant was also asked to submit an authorization form to obtain earnings information from the Social
Security Administration.
2

5 U.S.C. §§ 8101-8193.

3

20 C.F.R. § 10.528; see Lucille A. Pettaway, 55 ECAB 228 (2004).

4

Appellant had changed to this address in January 2002 and used this address when filing his appeal with the
Board.
5

Supra note 3.

2

CONCLUSION
The Board finds that the Office properly suspended appellant’s wage-loss compensation
effective May 11, 2008.
ORDER
IT IS HEREBY ORDERED THAT the May 16, 2008 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: March 9, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

